Citation Nr: 1600840	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-30 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.  He then served with the Army National Guard until May 1990, during which he had periods of active duty for training (ACDUTRA), to include a period of ACDUTRA from June 10, 1989, to June 24, 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) that, in pertinent part, denied the Veteran's claim of service connection.  The Veteran filed a Notice of Disagreement (NOD) dated in September 2011 and the AOJ issued a Statement of the Case (SOC) dated in November 2012.  The Veteran submitted his Substantive Appeal in November 2012. 

In a November 2012 statement, the Veteran indicated that he wished to testify at a videoconference hearing before the Board.  In a written statement received on March 21, 2013, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2015).

In July 2015 and September 2015, the Board remanded this appeal to the AOJ for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.




REMAND

The Board regrets any further delay in adjudicating the remaining claim on appeal, but finds that an addendum opinion is required.

As noted in the July 2015 and September 2015 remands, the Veteran is presumed to be in sound condition upon entry into service in June 1984 although later evidence demonstrated a prior history of left shoulder surgery.  38 U.S.C.A. §§ 1111; 1132; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, this issue was remanded in July 2015 and again in September 2015 for a medical opinion.

A VA examiner opined in August 2015 that the Veteran clearly and unmistakably entered service in June 1984 with a pre-existing left shoulder disability.  Following review of the lay and medical evidence, the examiner provided further opinion that it was "less likely than not" that the left shoulder disability was permanently aggravated during military service.  The Board remanded the claim in September 2015 in order to obtain an opinion that provided the correct legal standard.  

Thus, in November 2015, an addendum opinion was obtained.  The examiner reviewed the available records but did not interview or examine the Veteran.  The examiner provided the opinion that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner provided a rationale, which was grounded in the evidence in the file, to include lay statements, service treatment records, and post-service treatment records.  In conclusion, the examiner stated that the Veteran had a "temporary flare-up" in 1986 and again in 1989 with no further interventions or limitations.  The Veteran had further surgery following a motor vehicle accident in 2003 and had done well until that time.  Therefore, the examiner stated that it "is less likely as not" that the current left shoulder disability was aggravated beyond its natural progression by military service.  

The Board reiterates that, in order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the condition existed prior to service; it must also show by clear and unmistakable evidence that the condition was not aggravated by service.  

Because the development ordered at that time remains incomplete, the AOJ is instructed to fulfill the terms of the September 2015 remand before returning the issue of entitlement to service connection to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Given the incorrect standard applied by the November 2015 examiner, the AOJ must return this opinion as the examiner did not provide an opinion under the correct legal standard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2015. 

2.  Thereafter, return the November 2015 examination report to the VA examiner for an addendum opinion.  If the examiner is unavailable, forward the claims folder to a similarly qualified physician.  The need for additional examination of the Veteran is left to the discretion of the examiner.

The examiner is requested to provide opinion as to whether it is clear and unmistakable (e.g., highest degree of medical certainty) that the Veteran's pre-existing left shoulder disability was not aggravated beyond the normal progress of the disorder during or as a result of active service. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In providing an opinion on this question, the VA examiner is requested to consider statements from the spouse and brother of the Veteran, received in November 2014, describing his pre-service and post-service symptoms and limitations.  Additionally, the examiner is requested to discuss the significance, if any, of the clinic findings and impressions contained in the STRs dated May 1984, October 1986 and June 1989.

A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.
 
3.  Thereafter, readjudicate the Veteran's remaining claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

